DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the seal contact of the housing" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 6145843) in view of Kroekel (US 2867458).
 	Regarding claims 1, 12 and 20, Hwang discloses a seal assembly Fig. 1 for sealing about a shaft 6 rotatable about a central axis, the shaft having an outer circumferential surface, the seal assembly comprising: a seal 8 disposed about the shaft and including a generally annular body having a first axial end, an opposing second axial end, a generally radial sealing surface 22 on the first axial end, and an inner circumferential sealing surface sealingly engageable with the outer circumferential surface of the shaft; and a housing 2 disposed about the shaft and having a first inner circumferential surface defining a first annular chamber (2a of Annotated Fig. 1, below) about the shaft, the seal being disposed within the first annular chamber, a second inner circumferential surface spaced radially inwardly from the first inner circumferential surface and spaced from the outer surface of the shaft by a radial clearance so as to define a second annular chamber (2b of Annotated Fig. 1, below), a radial seal contact surface 24 extending radially between the first inner circumferential surface and the second inner circumferential surface, the radial sealing surface of the seal being sealingly engageable with the seal contact surface of the housing capable of preventing flow between the first chamber and the second chamber, and at least one circumferential pressure groove 42, the pressure groove being fluidly coupled with the first annular chamber.  However, Hwang fails to explicitly disclose the arrangement of the pressure groove being on the housing.  Kroekel, a seal assembly Fig. 9, discloses the use of a pressure groove 103 being in the housing 14f or the seal, disclosing the groove 103 may be formed wholly in the housing or wholly in the In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image1.png
    770
    758
    media_image1.png
    Greyscale

 	Regarding claims 2 and 13, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the radial clearance has a value of at least thirty thousandths of an inch.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the radial clearance to any number of ranges (i.e. at least 0.03 inches) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.
 	Regarding claims 3 and 14, the combination discloses wherein fluid pressure within the pressure groove (103 of Kroekel) is capable of reducing contact force between the seal 8 and the housing 2. 	Regarding claim 4, the combination discloses wherein the seal body 8 includes one of: a solid annular ring; and a plurality of arcuate body segments 10, each arcuate segment having a first circumferential end and an opposing second circumferential end, each second circumferential end being coupled with the first circumferential end of an adjacent segment such that the plurality of body segments collectively form the seal annular body.
 	Regarding claims 5 and 15, the combination discloses wherein each one of the plurality of arcuate body segments 10 has an inner circumferential surface section, the inner circumferential surface section of the plurality of segments collectively forming the seal body inner circumferential surface, and at least one lift pocket 52 formed on the inner circumferential surface section of each body segment, each lift pocket being configured to generate a force to radially displace the arcuate segment outwardly from the shaft 6 outer surface during rotation of the shaft. 	Regarding claims 6 and 16, the combination discloses wherein the seal 8 further comprising an annular biasing member 20 disposed about the plurality of arcuate body segments and configured to bias the segments 10 radially inwardly toward the central axis.
 	Regarding claim 7, the combination discloses wherein the radial sealing surface of the seal body 8 is substantially smooth. 	Regarding claims 8 and 17, the combination discloses wherein the at least one pressure groove (103 of Kroekel) includes a plurality of arcuate groove segments spaced circumferentially about the central axis and a plurality of radial feed slots 40, each feed slot having an outer radial end coupled with the first annular chamber 2a and an inner radial end coupled with one of the groove segments 42 such 
 	Regarding claims 9 and 18, the combination discloses wherein: the seal body 8 includes a plurality of arcuate body segments 10, each arcuate body segment having a first circumferential end and an opposing second circumferential end, each second circumferential end being coupled with the first circumferential end of an adjacent segment to form a seal joint; and the contact surface of the housing 2 includes a plurality of barrier surface sections 22, each barrier surface section being defined between each pair of adjacent pressure groove segments, the plurality of groove segments 42 being spaced circumferentially about the central axis such that each barrier surface section is located adjacent to a separate one of the joints of the seal body capable of preventing flow between the pressure groove and the joint. 	Regarding claims 10 and 19, the combination discloses wherein a dam surface section (adjacent 103) of the radial surface of the housing (14f of Kroekel) is defined between an inner radial edge of the radial surface and the circumferential pressure groove, but fails to explicitly disclose the dam surface section having a radial height with a value lesser than twice a value of the radial clearance between the housing and the shaft.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dam surface section a radial height to any number of ranges (i.e. a value lesser than twice a value…) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 6145843) in view of Kroekel (US 2867458) and further in view of Miller (US 20060010483).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675